Case: 17-60638      Document: 00515107496         Page: 1    Date Filed: 09/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                    No. 17-60638                         FILED
                                  Summary Calendar               September 6, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
CORDELLRA MCCALEY,

                                                 Plaintiff-Appellant

v.

PELICIA HALL, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; JERRY WILLIAMS, Deputy Commissioner; TIMOTHY
MORRIS, Warden, Mississippi Department of Corrections; OFFICER
HUGHES, Correction Officer; M. S. CARTER, Case Manager; MR. BANKS,
Deputy Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:16-CV-111


Before SMITH, DENNIS, and DUNCAN, Circuit Judges
PER CURIAM: *
       Cordellra McCaley, Mississippi prisoner # 164032, appeals the summary
judgment dismissal of his 42 U.S.C. § 1983 civil rights action alleging claims
of deliberate indifference to his safety, deliberate indifference to his serious



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60638    Document: 00515107496     Page: 2   Date Filed: 09/06/2019


                                 No. 17-60638

medical needs, and failure to properly classify him based on the defendants’
actions before and after McCaley was assaulted and seriously injured by
another inmate. McCaley also moves for appointment of counsel on appeal.
      “This [c]ourt must examine the basis of its jurisdiction, on its own
motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An
appellate court’s jurisdiction vests upon filing of the notice of appeal. Griggs
v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). “[A]n appeal filing
deadline prescribed by statute will be regarded as jurisdictional.” Hamer v.
Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16 (2017) (internal
quotation marks and citation omitted). In a civil matter, such as this one, a
notice of appeal must be filed within 30 days of the entry of the judgment or
order being appealed. 28 U.S.C. § 2107(a); FED. R. APP. P. 4(a)(1)(A).
      McCaley’s notice of appeal was untimely filed by more than four months.
In a prior order, however, we construed his notice as a motion to reopen the
appeal filing period and remanded to the district court for a ruling.        See
§ 2107(c); FED. R. APP. P. 4(a)(6). The district court denied the motion and
declined to reopen the filing period. Consequently, McCaley’s notice of appeal
remains untimely, and we therefore lack jurisdiction over the appeal. See
§ 2107(a); FED. R. APP. P. 4(a)(1)(A); Hamer, 138 S. Ct. at 16-17. Accordingly,
we DISMISS the appeal for want of jurisdiction. See Hamer, 138 S. Ct. at 16.
We DENY the motion to appoint counsel.
      APPEAL DISMISSED; MOTION TO APPOINT COUNSEL DENIED.




                                       2